DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 9,086,679 B2) in view of Chadani et al (US Patent 7,184,682 B2).
With regard to claims 1, 16, and 17: Lee discloses an image forming apparatus 10 in Figure 3 which comprises a main body into which a plurality of consumable units (100-1 through 100-n) are removably mounted (see column 11 lines 3-10 discussing mounting the consumable units, column 7 lines 58-64 noting that each consumable unit may be one of a variety of parts in the image forming apparatus including an organic photoconductor drum and a transfer belt, column 12 lines 55-50 noting ability of the units to be detached, and column 12 lines 26-34 noting that when the printer of Figure 3 is a color printer it would be equipped with about nine distinct consumable units).  Each 110 storing information regarding the unit and Lee discloses the inclusion of a power supply unit 210 which is configured with the ability to selectively supply power to each unit and the memory included on that unit (see column 11 lines 19-21 and column 11 lines 39-47 discussing selective application of power to each unit, and column 13 lines 50-53 noting provision of independent power supplies for each unit).  Lee further includes a controller 220 (notes that 220 is formed of subcomponents 221, 222, 223, and 224) which is configured execute a method which is stored in a non-transitory computer readable medium (see column 19 lines 45-57) to start supplying power from each power supply to its respective unit, and to stop supplying power from each power supply to its respective unit after starting that supply of power (see column 13 lines 54-63 and Figure 5 showing starting and stopping of power supply application).
While Lee does disclose a photoconductive drum and a transfer belt, Lee does not disclose the details of the interconnection of the consumable units and the image forming apparatus and thus does not disclose that there exists a drum connector electrically connected with the drum memory which connects to a first connector in the main body when the drum cartridge is attached to the main body or that there exists a belt connector which is electrically connected with the belt memory which connects to a second connector in the main body when the belt unit is attached to the main body.
Chadani teaches that in an imaging apparatus with user replaceable parts that carry an identification chip a connector pair, with one connector provided on a replaceable unit and electrically connected with the circuits within and another 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the image forming apparatus of Lee to have connector pairs between each consumable unit (including the OPC drum and the belt unit) and the main body as taught by Chadani in order to provide a connection between the units and the main body in a simple and cost-effective manner. 

With regard to claim 2: Lee does not specifically disclose that the controller is configured to stop supplying the power from the drum power supply to the drum memory after starting supplying of power to from the drum power supply to the drum memory and starting supplying of power from the belt power supply to the belt memory.  
Lee does teach supplying the power then stopping the power to units sequentially, i.e. in Figure 5 power is stopped to CRUM_M after both the start of supply of power to CRUM_M and after start of supply of power to CRUM_Y (as well as after stopping supply to CRUM_Y, but the claim as written does not require that power supply to the first unit be continuously supplied while supply to the second unit is started then stopped) and further Lee teaches that the order in which the various units are subjected to this sequential supply may be according to priorities set by the manufacturer, see column 15 lines 30-38.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Lee to first supply power (and execute a memory access operation followed by a stop to the power supply) to the belt unit before 

With regard to claim 3: Lee does not specifically disclose that the controller is configured to stop supplying the power from the belt power supply to the belt memory after stopping supplying of power to from the drum power supply to the drum memory.  
Lee does teach supplying the power then stopping the power to units sequentially, i.e. in Figure 5 power is stopped to CRUM_M after both the start of supply of power to CRUM_M and after start and stop of supply of power to CRUM_Y and further Lee teaches that the order in which the various units are subjected to this sequential supply may be according to priorities set by the manufacturer, see column 15 lines 30-38.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Lee to first supply power, execute a memory access operation, and stop power supply to the drum unit before supplying power to the drum unit in order to give priority to reading information about the drum unit’s configuration.

With regard to claims 4 and 7: Lee is disclosed as being configured to start communication with a unit’s memory after starting supplying the power from the unit’s power supply to the unit’s memory, stop that memory communication after starting the communication, then stop power from the unit’s power supply to the unit’s memory after stopping the communication (shown in Figure 5, data R/W is performed after power 

With regard to claims 5 and 8:  Lee discloses that the controller is configured to determine whether the communication with the unit memory is in progress before stopping supplying the power from the unit power supply to the unit memory and, when it is determined that the communication is in progress immediately stopping the communication with the unit memory (see column 12 lines 10-20 and Figure 7, when the cover is detected to be opened the controller checks for in process memory operations and if one is in process allows that operation to complete before completely disabling power and not continuing the sequential powering of the units for memory access).
With regard to claims 6, 10, and 12: Lee discloses that the main body of the image forming apparatus includes a cover 230 (see column 8 line 59 through column 9 line 23 discussing the structure of the cover with relation to other elements of the image forming apparatus and column 11 lines 8-10 and 22-32 disclosing incorporation of such a cover into the embodiment of Figure 3).  The cover is configured to move between an open state where an opening is opened, the opening being configured such that the unit modules are attachable and removable from the main body there trough (Lee refers to the as the modules being in a “detachable state”, see column 11 line 66 through column 12 line 5) and a closed state where the opening is closed.  Lee further discloses that the controller is configured to detect whether the cover is in the open state or the closed 

With regard to claim 9: Lee does not specifically disclose that the controller is configured to start supplying the power from the drum power supply to the drum memory after starting supplying of power to from the belt power supply to the belt memory.  
Lee does teach supplying the power then stopping the power to units sequentially, i.e. in Figure 5 power is stopped to CRUM_M after both the start of supply of power to CRUM_M and after start and stop of supply of power to CRUM_Y and further Lee teaches that the order in which the various units are subjected to this sequential supply may be according to priorities set by the manufacturer, see column 15 lines 30-38.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Lee to first supply power, execute a memory access operation, and stop power supply to the belt unit before supplying power to the drum unit in order to give priority to reading information about the belt unit’s configuration.
With regard to claim : Lee does not specifically disclose that the controller is configured to start supplying the power from the belt power supply to the belt memory after starting supplying of power to from the drum power supply to the drum memory.  
Lee does teach supplying the power then stopping the power to units sequentially, i.e. in Figure 5 power is stopped to CRUM_M after both the start of supply of power to CRUM_M and after start and stop of supply of power to CRUM_Y and further Lee teaches that the order in which the various units are subjected to this sequential supply may be according to priorities set by the manufacturer, see column 15 lines 30-38.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Lee to first supply power, execute a memory access operation, and stop power supply to the belt unit before supplying power to the drum unit in order to give priority to reading information about the belt unit’s configuration.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Chadani in further view of Shibuya et al (US Patent 8,971,730 B2).
With regard to claims 11 and 13: While Lee does disclose that the controller is configured to supply the power from the unit power supplies to the respective unit memories when the cover is detected to be in a closed position, Lee does not teach that the controller is configured to detect whether the drum or belt units are attached to the main body and use that determination to inform when the between supplying power to the respective drum and belt memories.
Shibuya teaches that it is useful to include presence detecting sensors for consumer replaceable units in an image forming apparatus.  This allows the system to detect when a mounted unit is properly positioned in the apparatus and warn a user when it is determined that the unit is not fully mounted, preventing malfunction of the apparatus (see column 7 lines 1-27 describing actions taken when the cartridge is determined to not be properly mounted).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the image forming apparatus of Lee to incorporate the presence detection system of Shibuya in order to determine whether or not the units (including the drum cartridge and the belt unit) are properly mounted before supplying power to the units and the respective memories.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Chadani in further view of Lin (US Patent 10,459,363 B2) and Son (US PGPub 2012/0038937 A1).
With regard to claims 14-15:  Lee does not go into detail regarding the connections between the parts of the apparatus or the physical layout of the apparatus 
Lin teaches an arrangement of parts in an image forming apparatus which includes an OPC drum unit 12 and a toner cartridge unit 14.  The toner cartridge unit connects to the drum unit and includes a toner memory 144 storing information regarding the toner (see column 4 lines 31-33).  The drum unit includes a toner connector 126  which is configured to electrically connect with the toner cartridge in a state when the toner cartridge is attached to the drum unit; drum circuitry which connects to the toner connector and the drum unit connector (drum unit connector is on the bottom of the drum unit, see column 3 lines 31-44 discussing the arrangement of the connectors); wherein the toner memory is configured to electrically connect with the controller via the corresponding toner connector, the drum circuitry, and the drum connector when the toner cartridge is mounted to the drum unit and the drum unit is 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Lee to use the toner cartridge and OPC drum arrangement of Lin in order to allow the controller to communicate with both the OPC drum and an attached toner cartridge without requiring additional connectors to be provided on the main body to communicate with the toner cartridge.
Son teaches for forming circuits together on a single circuit board provides for a reduction in manufacturing cost and decrease in susceptibility to interference (see ¶0063 teaching the benefits of integrating units onto a single PCB vs providing a plurality of PCBs connected by a wiring harness).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the drum unit circuitry (drum connector, toner connector, and drum memory) in the combination of Lee, Chandani, and Lin to be all positioned on a single printed circuit board (thus causing the communications from the toner cartridge to go through that circuit board during toner cartridge to main body communications) in order to reduce the manufacturing cost and reduce interference in the communication signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US Patent 8,508,770 B2) discloses a system for . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEON W RHODES, JR/           Examiner, Art Unit 2852